19-2488-ag
    Ramirez-Hernandez v. Garland
                                                                                                       BIA
                                                                                                  Cohen, IJ
                                                                                               A202 128 957
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                   At a stated term of the United States Court of Appeals for the Second
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
    City of New York, on the 28th day of June, two thousand twenty-two.

    PRESENT:
                ROSEMARY S. POOLER,
                RICHARD C. WESLEY,
                MYRNA PÉREZ,
                      Circuit Judges.
    _____________________________________

    Iris Lorena Ramirez-Hernandez, AKA Iris
    Lorena Ramirez-De Hernandez,

                              Petitioner,

                     v.                                                           19-2488-ag

    Merrick B. Garland, United States Attorney
    General,

                      Respondent.
    _____________________________________

    FOR PETITIONER:                  Stuart Altman, Esq., New York, NY.

    FOR RESPONDENT:                  Greg D. Mack, Senior Litigation Counsel, Song Park, Acting
                                     Assistant Director, Office of Immigration Litigation, for Ethan P.
                                     Davis, Acting Assistant Attorney General, Civil Division, United
                                     States Department of Justice, Washington, DC.
 1          UPON DUE CONSIDERATION of this petition for review of a Board of Immigration

 2   Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the

 3   petition for review is DENIED in part and GRANTED in part.

 4          Petitioner Iris Lorena Ramirez-Hernandez, a native and citizen of Guatemala, seeks review

 5   of a July 17, 2019 decision of the BIA affirming a November 16, 2017 decision of an Immigration

 6   Judge (“IJ”) denying Ramirez-Hernandez’s application for asylum, withholding of removal, and

 7   relief under the Convention Against Torture (“CAT”). In re Iris Lorena Ramirez-Hernandez, No.

 8   A202 128 957 (B.I.A. Jul. 17, 2019), aff’g No. A202 128 957 (Immigr. Ct. N.Y.C. Nov. 16, 2017).

 9   We assume the parties’ familiarity with the underlying facts and procedural history.

10          Under the circumstances of this case, we review the IJ’s decision as modified by the BIA’s

11   decision, e.g., minus the adverse credibility determination that the BIA did not affirm. See Ming

12   Xia Chen v. BIA, 435 F.3d 141, 144 (2d Cir. 2006); see also Yan Chen v. Gonzales, 417 F.3d 268,

13   271–72 (2d Cir. 2005) (assuming without determining credibility where the BIA declined to affirm

14   an IJ’s adverse credibility determination). We review questions of law de novo, see Paloka v.

15   Holder, 762 F.3d 191, 195 (2d Cir. 2014), and findings of fact for substantial evidence, “treating

16   the[se] [findings] as ‘conclusive unless any reasonable adjudicator would be compelled to

17   conclude to the contrary,’” id. (quoting 8 U.S.C. § 1252(b)(4)(B)).

18     I.   Asylum and Withholding of Removal

19          We deny the petition as to asylum and withholding of removal. The agency did not err in

20   its determination that Ramirez-Hernandez’s proposed particular social group of “young

21   Guatemalan women who refuse to be victims of violent sexual predation of gang members” was

22   not cognizable because it lacked the requisite particularity. ROA at 4.

23          “To establish eligibility for asylum or withholding of removal, an applicant must show

                                                     2
 1   persecution, or fear of persecution, on account of race, religion, nationality, membership in a

 2   particular social group, or political opinion.” Paloka, 762 F.3d at 195 (emphasis added); see also

 3   8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A); 8 C.F.R. §§ 1208.13(b), 1208.16(b)(1)–(2). We

 4   review “de novo the legal determination of whether a group constitutes a ‘particular social group.’”

 5   Paloka, 762 F.3d at 195. A proposed group is cognizable if it is “(1) composed of members who

 6   share a common immutable characteristic, (2) defined with particularity, and (3) socially distinct

 7   within the society in question.” Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A. 2014); see

 8   also Paloka, 762 F.3d at 195 (deferring to this interpretation). “Particularity . . . ‘require[s] inquiry

 9   into whether the group can be described in sufficiently distinct terms that it would be recognized,

10   in the society in question, as a discrete class of persons.’” Ordonez Azmen v. Barr, 965 F.3d 128,

11   135 (2d Cir. 2020) (alteration in Ordonez Azmen) (quoting Matter of W-G-R-, 26 I. & N. Dec. 208,

12   214 (B.I.A. 2014)). To be sufficiently particular, the group “must not be amorphous, overbroad,

13   diffuse, or subjective” and the “terms used to describe the group [must] have commonly accepted

14   definitions in the society of which the group is a part.” Matter of M-E-V-G-, 26 I. & N. Dec. at

15   239.

16           Ramirez-Hernandez has not established that the terms used to describe the social group

17   “young Guatemalan women who refuse to be victims of violent sexual predation of gang

18   members” have commonly accepted definitions in Guatemalan society. See Quintanilla-Mejia v.

19   Garland, 3 F.4th 569, 587 (2d Cir. 2021) (noting that the BIA, in controlling agency precedent

20   Matter of S-E-G-, 24 I. & N. Dec. 579 (B.I.A. 2008), “declined to recognize as a particular social

21   group persons who rejected or resisted membership in . . . gang[s] based on their own personal,

22   moral, and religious opposition to the gang’s values and activities, as well as their family

23   members” (alterations in Quintanilla-Mejia) (internal quotation marks omitted)). While Ramirez-

                                                        3
1    Hernandez’s violent encounters with gang members were undeniably horrific, based on this record,

2    the group in which she claimed membership was not sufficiently particular to render her eligible

 3   for asylum relief because the country conditions evidence reflected widespread gang violence

 4   against all segments of Guatemalan society. Cf. Matter of S-E-G-, 24 I. & N. Dec. at 585

 5   (concluding proposed group was not sufficiently particular because “there [was] no evidence in

 6   the record to show that gang members limit recruitment efforts to male children who fit the

7    [proposed group] description, or do so in order to punish them for these characteristics”).

8           Nor did Ramirez-Hernandez’s experiences with domestic violence constitute persecution

 9   because of membership in a particular social group. In Matter of A-R-C-G-, the agency determined

10   that “married women in Guatemala who are unable to leave their relationship” could constitute a

11   cognizable particular social group because gender is an immutable characteristic and marital status

12   can be immutable when, for religious, cultural, or legal reasons, an individual is unable to leave a

13   relationship. 26 I. & N. Dec. 388, 392–93 (B.I.A. 2014). Ramirez-Hernandez likens her claim to

14   Matter of A-R-C-G-, in which the applicant contacted Guatemalan police several times about her

15   husband’s abuse, but the police refused to interfere in a marital relationship. Id. at 389. Ramirez-

16   Hernandez’s claim, however, is distinguishable because she testified that her husband stopped

17   abusing her in 2012 when she confronted him about it, she subsequently left the relationship, and

18   she did not report the abuse. See id. at 390–93; see also Scarlett v. Barr, 957 F.3d 316, 331 (2d

19   Cir. 2020) (“[A]n applicant seeking to establish persecution based on [the] violent conduct of a

20   private actor . . . must show that the government [1] condoned the private actions or [2] at least

21   demonstrated a complete helplessness to protect the victims.” (internal quotation marks omitted)).

22    II.   CAT Protection

23          We grant the petition and remand for further consideration of Ramirez-Hernandez’s CAT

                                                      4
1    claim. The agency applied the wrong legal standard when it denied CAT relief premised “on the

 2   same factual basis as her asylum application—the persecution she allegedly suffered on account

3    of her membership in a particular group.” ROA at 65. To obtain CAT relief, Ramirez-Hernandez

4    had the burden of showing that it was “more likely than not” that she would be tortured in

5    Guatemala by or with the acquiescence of public officials.                      8 C.F.R. §§ 1208.16(c)(2),

6    1208.18(a)(1). Importantly, “[u]nlike asylum and withholding of removal, CAT relief does not

7    require a nexus to a protected ground.” Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018)

 8   (emphasis added) (internal quotation marks omitted); 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a). 1

 9           The Government acknowledges the agency’s error but argues that remand would be futile.

10   Remand is futile “a) when the IJ articulates an alternative and sufficient basis for her

11   determination; b) when her reliance on the erroneous aspect of her reasoning is substantially

12   tangential to her non-erroneous findings; or c) when overwhelming evidence in the record makes

13   it clear that the same decision is inevitable on remand, or, in short, whenever the reviewing panel

14   is confident that the agency would reach the same result upon a reconsideration cleansed of errors.”

15   Gurung v. Barr, 929 F.3d 56, 62 (2d Cir. 2019). But where, as here, the agency’s decision rests

16   exclusively on erroneous legal grounds, “we cannot substitute our judgment of what would be a

17   more adequate or proper ground for a decision if the agency’s decision did not rest on those

18   grounds.” Diallo v. U.S. Dep’t of Just., 548 F.3d 232, 235 (2d Cir. 2008) (citing SEC v. Chenery

19   Corp., 332 U.S. 194, 196 (1947)). The agency made no findings regarding the Guatemalan




             1
                We also note that, because a “CAT claim focuses solely on the likelihood that the alien will be
     tortured if returned to his or her home country, regardless of the alien’s subjective fears of persecution or
     his or her past experiences,” an applicant’s “CAT claim may be established using different evidence and
     theories than the alien’s [asylum and withholding of removal] claims.” Ramsameachire v. Ashcroft, 357
     F.3d 169, 185 (2d Cir. 2004).

                                                           5
 1   government’s capacity and willingness to protect Ramirez-Hernandez from the gang members who

 2   threatened, attempted to rape, and stabbed her in the past or whether she was likely to face similar

 3   harm if forced to return to Guatemala. 2

 4           For the foregoing reasons, the petition for review is DENIED in part as to asylum and

 5   withholding of removal and GRANTED in part and REMANDED for further consideration of

6    Ramirez-Hernandez’s CAT claim. All pending motions and applications are DENIED and stays

7    VACATED.

 8                                                      FOR THE COURT:
 9                                                      Catherine O’Hagan Wolfe,
10                                                      Clerk of Court




             2
               On remand, “[i]n assessing whether it is more likely than not that [Ramirez-Hernandez] would be
     tortured in [Guatemala], all evidence relevant to the possibility of future torture shall be considered,
     including, but not limited to . . . [e]vidence of gross, flagrant or mass violations of human rights within the
     country of removal[.]” 8 C.F.R. § 1208.16(c)(3) (emphasis added). Without addressing the merits of
     Ramirez-Hernandez’s CAT claim, we note that the evidence here includes expert testimony and other
     country condition evidence documenting widespread violence against women, including gang-based
     violence, in Guatemala.
                                                           6